Citation Nr: 0004099	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  97-31 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for impotence as 
secondary to service connected hypertension.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	James W. Stanley Jr.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of July 1997 and 
August 1999, from the North Little Rock, Arkansas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran is currently impotent.

2.  The veteran's impotence arose subsequent to taking anti-
hypertensive medication as treatment for service connected 
hypertension.

3.  The veteran's private physician has stated that the 
veteran's impotence is a consequence of the anti-hypertension 
medication.

4.  The veteran currently has a hearing loss disability.

5.  The veteran was exposed to acoustical trauma and fungal 
infections of the ear during active naval service.

6.  The veteran's private physician has stated that his 
chronic ear infections have caused his hearing loss.


CONCLUSIONS OF LAW

1.  The evidence submitted since the August 1988 rating 
decision is new and material and serves to reopen the claim 
for service connection for impotence.  38 U.S.C.A. § 5108 
(West 1991 and Supp. 1998); 38 C.F.R. § 3.156 (1999).

2.  The evidence submitted since the December 1987 Board 
decision is new and material and serves to reopen the claim 
for service connection for hearing loss.  38 U.S.C.A. § 5108 
(West 1991 and Supp. 1998); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for 
impotence is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

4.  The claim of entitlement to service connection for 
hearing loss is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

A review of the current medical evidence indicates that the 
veteran is impotent.  He has reported that his impotence 
arose subsequent to taking anti-hypertensive medication as 
treatment for service connected hypertension.  The veteran's 
private physician has stated that the veteran's impotence is 
a consequence of the anti-hypertension medication.  No 
supplemental statement of the case was prepared by the RO 
subsequent to the statement of the veteran's private 
physician, dated in September 1998, regarding the connection 
between his impotence and hypertension medication.  

The Board finds that his claim for service connection for 
impotence, as secondary to service connected hypertension is 
well grounded.  The evidence shows a current disability, a 
nexus between the current disability and treatment for a 
service connected disability, hypertension.  38 C.F.R. 
§ 3.310 provides that disability which is proximately due to 
or the result of a service connected disease or injury shall 
be service connected.  

A review of the current medical evidence indicates that the 
veteran currently has a hearing loss disability.  The veteran 
was exposed to acoustical trauma and fungal infections of the 
ear during active naval service.  The veteran's private 
physician has stated that his chronic ear infections have 
caused his hearing loss.  No supplemental statement of the 
case was prepared by the RO subsequent to the statement of 
the veteran's private physician, dated in September 1998, 
regarding the connection between his inservice fungal 
infections and acoustical trauma and his current hearing loss 
disability was submitted.  

The evidence of record indicates a current disability, an 
inservice injury or disease, and a nexus opinion provided by 
the veteran's private physician.  The Board, therefore, finds 
that the veteran's claim for service connection for a hearing 
loss disability is well grounded.  

Prior Board and rating decisions are final.  They may be 
reopened only upon receipt of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence which has not previously been submitted to 
agency decision makers and which bears directly and 
substantially upon the specific matter under consideration.  
It must not be cumulative or redundant.  It must also be 
significant enough, by itself, or in conjunction with 
evidence previously submitted, that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  It must first be determined if there is new and 
material evidence to reopen a claim. 

Although the veteran's private physician's statement of 
September 1998 in some ways resembles other statements 
provided by this physician, it is worded more strongly and 
the Board finds that it is new and material evidence 
sufficient to reopen these claims.  


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for impotence secondary to 
hypertension medication.
New and material evidence has been presented to reopen a 
claim for service connection for hearing loss.
The claim of entitlement to service connection for impotence 
secondary to hypertension medication is well grounded.  To 
this extent only, the appeal is granted.
The claim of entitlement to service connection for hearing 
loss medication is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claims of entitlement to service connection for 
impotence and hearing loss are well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to 
these claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

With regard to the veteran's claim for service connection for 
impotence, as noted above the veteran's private physician 
provided a statement in September 1998 to the effect that the 
veteran's impotence was a consequence of his hypertension 
medication.  No supplemental statement of the case was 
provided by the RO subsequent to the receipt of this 
evidence.  The RO should review this new evidence.  Further 
evidentiary development is also needed.  The Board notes that 
the medical records indicate that the veteran underwent a 
transurethral prostate resection in January 1985.  Although 
he began taking the hypertensive medications in question in 
1977, and has claimed that his impotence began then, the 
record shows no complaints of impotence until after the 
January 1985 procedure.  Records related to this procedure 
are not present in the claims folder.  An effort should be 
made to secure them.  

With regard to the veteran's reopened claim for service 
connection for hearing loss.  The RO should review the new 
evidence, in particular the statement of the veteran's 
physician, dated in September 1998, to the effect that the 
veteran's recurrent ear infections caused his hearing loss 
disability, and perform any necessary further development.  
The RO should then provide the veteran with a supplemental 
statement of the case regarding this issue.

With regard to the veteran's claim for an increased rating 
for PTSD, the Board notes that at his hearing on appeal the 
veteran presented a statement from his personal physician.  
This "Medical Assessment of Ability to Do Work Related 
Activities" references a letter, purportedly by this same 
physician, dated November 30, 1998.  The claims folder does 
not contain a letter with this date from this physician.  
There is, however, a letter from this physician dated 
September 30, 1998.  The veteran should be contacted and 
asked whether there is, in fact, another letter from this 
physician dated November 30, 1998 which should be included in 
the claims folder.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The RO should review the new evidence 
relating to the claims for service 
connection for hearing loss and 
impotence.

2.  The RO should attempt to retrieve 
records relating to the veteran's January 
1985 transurethral prostate resection.  
The RO should then readjudicate the 
claims for service connection for 
impotence secondary to hypertension 
medication and hearing loss.

3.  The RO should contact the veteran and 
request from him information regarding 
the statement of his private physician 
regarding a letter dated November 30, 
1998.  If such evidence exists the RO 
should secure it.

Upon completion of the above described items the RO should 
review the veteran's claims.  If the decision remains adverse 
the RO should provide the veteran and his representative a 
supplemental statement of the case and adequate time to 
reply.  The claim should then be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals





 



